Case 4:20-cr-40004-SOH Document 46 Filed 04/21/21 Page 1 of 2 PagelD #: 167

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

TEXARKANA DIVISION
UNITED STATES OF AMERICA )
)
v. ) CRIMINAL NO, 4:20CR40004-001
)
RALIEGH CEDRIC LEE }

FINAL ORDER OF FORFEITURE

On June 15, 2020, the Court entered a Preliminary Order of Forfeiture in this case in
accordance with Fed.R.Crim. P. 32.2(b). (Doc. 30). In the Preliminary Order of Forfeiture, Hi-
Point, model CF380, .380 caliber semiautomatic pistol, serial number P8074992 was forfeited to
the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

The United States was required to publish notice of this Order pursuant to Fed.R.Crim. P.
32.2(b)(6) and 18 U.S.C. § 982(b)(1), incorporating by reference 21 U.S.C. § 853(n)(1). On April
14, 2021, an attorney for the United States filed a Notice of Proof of Publication, showing that for
30 days, notice of the Court’s Preliminary Order of Forfeiture was advertised on
www.forfeiture.gov. Deadline for filing claims was April 12, 2021. No third party claims have
been filed.

Pursuant to Fed. R. Crim. P. 32.2(b)(4), a Preliminary Order of Forfeiture becomes final
as to a defendant at sentencing.

Accordingly it is hereby ORDERED, DECREED, AND ADJUDGED:

1. That based upon the guilty plea and the plea agreement of the parties, pursuant to Fed.
R. Crim. P. 32.2(b)(4), the Preliminary Order of Forfeiture entered on June 15, 2020 shall become

final at this time.

Page | of 2
Case 4:20-cr-40004-SOH Document 46 Filed 04/21/21 Page 2 of 2 PagelD #: 168

IT IS SO ORDERED thigh day of hp. ref , 2021.

*

HONORABLE SUSAN O. HICKEY VU %°
UNITED STATES DISTRICT JUDGE

 

Page 2 of 2
